Citation Nr: 1518032	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO. 09-33 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable disability rating for hallux valgus with bunions, left foot.

2. Entitlement to an initial compensable disability rating for status-post right bunionectomy and 2nd toe surgery with hallux valgus and bunions (claimed as bilateral bunions, right toe pain and metatarsal 2nd joint).

3. Entitlement to a disability rating in excess of 10 percent for scars, right foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to January 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for the aforementioned claim, with an initial noncompensable rating for each disability. In a subsequent April 2012 rating decision, the RO increased the rating for the Veteran's service-connected scars, right foot, to 10 percent, effective November 8, 2010. Despite the assignment of an increased disability evaluation for this disability, the issue remains in appellate status because the Veteran has continued to express disagreement with the assigned ratings. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2013, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) during which she presented oral argument in support of her claims. The VLJ who chairs a hearing must fulfill two duties. 38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted that basis of the prior determinations and the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. A transcript of the hearing has been associated with the Veteran's claims folder. 

In April 2014 the board remanded this case for further development and it is now back before the Board.


FINDINGS OF FACT

1. The Veteran's hallux valgus with bunions, left foot, has neither had resection of the metatarsal head nor a level of severity equivalent to amputation of the great toe.

2. The Veteran's status-post right bunionectomy and 2nd toe surgery with hallux valgus and bunions (claimed as bilateral bunions, right toe pain and metatarsal 2nd joint) involved resection of the metatarsal head.

3. The Veteran has two scars on her right foot that are painful but not unstable.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for hallux valgus with bunions, left foot, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 5280 and 5284 (2014).

2. The criteria for an initial compensable disability rating for status-post right bunionectomy and 2nd toe surgery with hallux valgus and bunions (claimed as bilateral bunions, right toe pain and metatarsal 2nd joint) have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 5280 and 5284 (2014).

3. The criteria for a disability rating in excess of 10 percent for right foot scars have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran's claim for an increased initial rating on appeal arises from her disagreement with the initial rating assigned following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded a VA examination in September 2014. The evaluation is considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The Veteran has not indicated that she was seen regarding her various disabilities by any provider or at any time other than the treatment reflected in the current records on file. All identified and authorized post-service treatment records available and relevant to the issues on appeal have been requested or obtained. The Board thus finds that VA has satisfied its duty to assist and that no additional assistance is required. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial compliance with its prior remand directives. The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand.) The Board remanded in order for the Appeals Management Center (AMC) to obtain the Veteran's VA treatment records and obtain VA examination for the Veteran. The record indicates that, subsequent to the February 2014 Board remand, the AMC obtained the records, scheduled the Veteran for a VA examination in September 2014, and issued a Supplemental Statement of the Case in February 2015. See Stegall, 11 Vet. App. at 271 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

I. Increased Rating

The Veteran bears the burden of presenting and supporting her claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. A layperson is competent to report on the onset and continuity of her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the Veteran. Id.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6. It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Here, on appeal is the initial evaluation, and as such, the severity of the disability is to be considered during the period from the initial assignment of the ratings, January 3, 2008, for the hallux valgus claims, and November 8, 2010, for the right foot scars claim, to the present. Fenderson v. West, 12 Vet. App. 119 (1999).

A. Hallux Valgus, Left Foot

The Veteran has been diagnosed with hallux valgus with bunions, left foot. At the September 2014 VA examination, the examiner reviewed the claims folder and examined the Veteran. Upon examination, the examiner indicated that there existed mild to moderate symptoms associated with hallux valgus of the left foot.

A noncompensable evaluation is assigned unless the metatarsal head has been surgically resected, or the condition is functionally equivalent to an amputation of the great toe. 38 C.F.R. §4.71a, Diagnostic Code 5280. A higher evaluation is unsupported by the record because the evidence available for review does not show the metatarsal head has been surgically resected, or that the condition is functionally equivalent to an amputation of the great toe. 

Therefore, entitlement to a rating in excess of 0 percent for hallux valgus with bunions, left foot must be denied.

The Board has considered the Veteran's complaints of pain and fatigability, lack of endurance, and other reported functional impairment due to her left foot symptomatology in statements in the record and in her testimony at the October 2013 hearing. The Board finds, however, that there are no objective clinical indications that her symptoms result in functional limitation to a degree that would support a rating in excess of the currently assigned ratings under Diagnostic Code 5280, or any other applicable diagnostic code. It is thus found that the currently assigned disability rating adequately contemplates any functional loss occasioned by pain. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
The Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code. While there is a specific diagnostic code to evaluate hallux valgus, the Veteran's representative at the October 2013 hearing argued that the Board should consider entitlement to an and increased rating under other diagnostic codes. The only other potentially relevant code appears to be Diagnostic Code 5284, which provides that a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries. With actual loss of use of the foot, a 40 percent rating is assigned. See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).

The Board does not find application of Diagnostic Code 5284 appropriate since at her VA examinations, the Veteran never claimed that her foot disabilities arose from a particular injury. Moreover the criteria listed in Diagnostic Code 5284, as a "catchall" provision, are less specific than the criteria outlined in Diagnostic Code 5280, which uniquely apply to the Veteran's diagnosis of hallux valgus.

The Board has also considered whether the Veteran's left foot disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). In this case there are no exceptional or unusual factors with regard to the disability. The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence. There is no suggestion that the Veteran has required periods of hospitalization or has experienced significant interference with her employment. Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration is not warranted.

The Veteran has not indicated that her service-connected foot disorder has produced unemployability, and thus the question of entitlement to a total disability rating due to individual unemployability is not raised. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

B. Hallux Valgus, Right Foot

The Veteran has been diagnosed with status-post right bunionectomy and 2nd toe surgery with hallux valgus and bunions. At the September 2014 VA examination, the examiner reviewed the claims folder and examined the Veteran. Upon examination, the examiner indicated that there existed mild to moderate symptoms associated with her status-post right bunionectomy and 2nd toe surgery with hallux valgus and bunions. The examiner also noted that the Veteran had had the metatarsal head surgically resected in August 2011.

A noncompensable evaluation is assigned unless the metatarsal head has been surgically resected, or the condition is functionally equivalent to an amputation of the great toe. 38 C.F.R. §4.71a, Diagnostic Code 5280. The Veteran's October 2013 hearing testimony, her September 2014 VA examination, and an August 2011 VA medical record all indicate that she had a surgical resection of the metatarsal head. A higher evaluation is supported by the record because the evidence available for review demonstrates that in August 2011, the Veteran's metatarsal head was surgically resected. 

Therefore, entitlement to a rating in excess of 0 percent for status-post right bunionectomy and 2nd toe surgery with hallux valgus and bunions must be granted.

The Board has considered the Veteran's complaints of pain and fatigability, lack of endurance, and other reported functional impairment due to her right foot symptomatology in statements in the record and in her testimony at the October 2013 hearing. The Board finds, however, that there are no objective clinical indications that her symptoms result in functional limitation to a degree that would support a rating in excess of the currently assigned rating under Diagnostic Code 5280, or any other applicable diagnostic code. It is thus found that the currently assigned disability rating adequately contemplates any functional loss occasioned by pain. See DeLuca, 8 Vet. App. at 206.

The Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code. While there is a specific diagnostic code to evaluate hallux valgus, the Veteran's representative at the October 2013 hearing argued that the Board should consider entitlement to an and increased rating under other diagnostic codes. The only other potentially relevant code appears to be Diagnostic Code 5284, which provides that a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries. With actual loss of use of the foot, a 40 percent rating is assigned. See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).

The Board does not find application of Diagnostic Code 5284 appropriate since at all her examinations, the Veteran never claimed that her foot disabilities arose from a particular injury. Moreover the criteria listed in Diagnostic Code 5284, as a "catchall" provision, are less specific than the criteria outlined in Diagnostic Code 5280, which uniquely apply to the Veteran's diagnosis of hallux valgus.

The Board has also considered whether the Veteran's right foot disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. at 338-39. In this case there are no exceptional or unusual factors with regard to the disability. The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Fisher, 4 Vet. App. at 60. Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence. There is no suggestion that the Veteran has required periods of hospitalization or has experienced significant interference with her employment. Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun, 22 Vet. App. at 115. Consequently, referral for extra-schedular consideration is not warranted.

The Veteran has not indicated that her service-connected foot disorder has produced unemployability, and thus the question of entitlement to a total disability rating due to individual unemployability is not raised. Rice, 22 Vet. App. at 453-54; Roberson, 251 F.3d at 1384.

C. Scars, Right Foot

The Veteran has surgical scars on her right foot. At the September 2014 VA examination, the examiner reviewed the claims folder and examined the Veteran. The scars are 6.5 cm X .25 cm and 6 cm X .25 cm. Upon examination, the examiner indicated that both scars of the right foot are painful. The examiner did not indicate that any of the scars of the right foot were unstable.

Based on the evidence available for review, a separate disability rating is not appropriate for each of the Veteran's right foot scars.

A 10 percent evaluation is granted when there are one or two scars that are unstable or painful. A higher evaluation of 20 percent is not warranted unless there are three or four scars that are unstable or painful. The Veteran is not eligible for a higher evaluation because the evidence available for review does not show there are three or four scars that are unstable or painful, or that any of the scars are both painful and unstable. See 38 C.F.R. § 4.118, DC 7804, Note (2).

Therefore, entitlement to a disability rating in excess of 10 percent for scars, right foot, must be denied.

The Board has considered the Veteran's complaints of pain and fatigability, lack of endurance, and other reported functional impairment due to her foot symptomatology in statements in the record and in her testimony at the October 2013 hearing. The Board finds, however, that there are no objective clinical indications that her symptoms result in functional limitation to a degree that would support a rating in excess of the currently assigned ratings under Diagnostic Code 7804, or any other applicable diagnostic code. It is thus found that the currently assigned disability rating adequately contemplates any functional loss occasioned by pain, particularly given that the painfulness of the scars does not appear to be related to any range of motion issue. See DeLuca, 8 Vet. App. at 206.

The Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code. While there is a specific diagnostic code to evaluate scars, the Veteran's representative at the October 2013 hearing argued that the Board should consider rating the Veteran's scars separately, but Diagnostic Code 7804 specifically states "one or two scars". The only other potentially relevant code appears to be Diagnostic Code 5284, which provides that a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries. With actual loss of use of the foot, a 40 percent rating is assigned. See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).

The Board does not find application of Diagnostic Code 5284 appropriate since at all her examinations, the Veteran never claimed that her foot disabilities arose from a particular injury. Moreover the criteria listed in Diagnostic Code 5284, as a "catchall" provision, are less specific than the criteria outlined in Diagnostic Code 7804, which uniquely apply to the Veteran's diagnosis of scars.

The Board has also considered whether the Veteran's right foot disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. at 338-39. In this case there are no exceptional or unusual factors with regard to the disability. The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Fisher, 4 Vet. App. at 60. Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence. There is no suggestion that the Veteran has required periods of hospitalization or has experienced significant interference with her employment. Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun, 22 Vet. App. at 115. Consequently, referral for extra-schedular consideration is not warranted.

The Veteran has not indicated that her service-connected scars have produced unemployability, and thus the question of entitlement to a total disability rating due to individual unemployability is not raised. Rice, 22 Vet. App. at 453-54; Roberson, 251 F.3d at 1384.


ORDER

An initial compensable disability rating for hallux valgus with bunions, left foot is denied.

An initial compensable disability rating of 10 percent and no higher for status-post right bunionectomy and 2nd toe surgery with hallux valgus and bunions (claimed as bilateral bunions, right toe pain and metatarsal 2nd joint), is granted.

A disability rating in excess of 10 percent for scars, right foot, is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


